Citation Nr: 1502578	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In the August 2008 rating decision that denied service connection for back and right foot problems, to include blisters and plantar warts, the RO denied service connection for back and right foot problems essentially on the finding that the medical evidence did not demonstrate that the Veteran developed a chronic back problem during service or that his right foot problems were incurred in or aggravated by service.  The December 2008 rating decision denied service connection on the finding that the evidence does not show that a back disability was incurred in or aggravated by service; the Veteran did not appeal the August 2008 or December 2008 decisions within one year of being notified.

2.  The evidence received since the August 2008 and December 2008 RO decisions, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for back and right foot disabilities.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for back and right foot disabilities and the December 2008 rating decision that continued the prior denial of the claim for service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the August 2008 and December 2008 rating decisions is not new and material, and the requirements to reopen claims of entitlement to service connection for back and right foot disabilities are have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a back disability was denied in an August 2008 rating decision on the basis that the evidence of record had not established that the Veteran developed a chronic back disability during service or that his right foot problems had been caused by or incurred in service.  Reference was made to the fact that while there is a record of in-service treatment for a back condition, there was no chronic disability shown in the service treatment records.  With regard to the right foot, reference was made to the fact that there was no record of in-service treatment for or diagnosis of right foot problems.

The RO continued the prior denial of the claim for service connection for a back disability in a December 2008 rating decision on the basis that the evidence does not show that a back disability was incurred in or aggravated by service.  Reference was made to the fact that a November 2008 VA examiner opined that it is less likely than not that the Veteran's back condition was related to his service, providing only more evidence against this claim. 

The Veteran did not appeal these decisions.  Additionally, no evidence related to the Veteran's right foot disability was received within one year of the August 2008 RO decision that denied service connection for a right foot disability.  While the Veteran underwent a VA spine examination in November 2008, which is within one year of the August 2008 RO denial of the claim for service connection for a back disability, no new evidence pertinent to the back disability claim was received within one year of the RO decision and no new relevant service records have been submitted.  Therefore, the prior decisions are final.  38 C.F.R. § 3.156(b) and 3.156(c) (2014).

April and July 2010 decisions confirmed and continued the previous denials on the basis that new and material evidence had not been submitted in support of the claims.

The Board notes that, in a July 2012 Supplement Statement of Case, the RO, substantively, addressed the claims for service connection for back and right foot disabilities on the merits.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the Veteran contends that he has back and right foot disabilities that are related to his service.

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for both his back and right foot disabilities is a nexus between his current disabilities and his service.

The Veteran submitted his application to reopen these claims in December 2009.  The additional evidence received, since the August 2008 and December 2008 rating decisions consists of various treatment records indicating treatment of a back disability, the Veteran's written statements and statements of her friends, prior employer, and family (reiterating prior contentions that his claimed disabilities are related to service), a March 2010 private opinion from the Veteran's treating physician (which is duplicative of the physician's March 2008 opinion) testimony from the Veteran and his spouse at a Board hearing, November 2008 and June 2010 VA examinations and opinions, and other procedural documents submitted to perfect the appeal.

The Veteran's and his spouse's written assertions and testimony, and the statements of his friends, family, and former employer, are duplicative of evidence that was already of record in August and December 2008 (they are essentially saying the same thing they did before).  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disabilities are related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for any of the claimed disabilities in a way that raises a reasonable possibility of substantiating any claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claims once again without providing new and material evidence.

The internet articles were pertinent to foot conditions, including corns and warts.  Although the internet articles are "new" because they had not been previously of record, they are not material because they did not relate to an unestablished fact that is necessary to substantiate the claim - namely - an opinion relating the Veteran's right foot disability to his service.  These articles are not new and material to reopen the claim.

Finally, it is important for the Veteran to understand that even if new and material evidence was presented and the claims were reopened, the weight of the evidence is against the Veteran's claim for service connection.  For example, rather than supporting the claims, the November 2008 and June 2010 VA spine and skin diseases examinations only provide further evidence against the Veteran's claims.  Both examiners reviewed the Veteran's claims file and, upon performing a thorough examination, the November 2008 VA examiner opined that it is less likely than not that the Veteran's back problems are related to his service.  The June 2010 VA examiner found no evidence of plantar warts, ulcers, athlete foot or other fungal infections on the right foot.

Significantly, in order to succeed on a claim for direct service connection, the Veteran must have a current disability.  The fact that even evidence of a current disability is, at best, unclear, does not help the Veteran's claim.  Again, even if the Board assumed these disabilities currently existed, there is significant evidence against the claim that they have any connection with service. 

The Board notes that the Veteran has been notified in writing of the reasons for the denials of service connection and for the reasons of the denials of his applications to reopen.  He has offered no additional information regarding any of the claims that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of entitlement to service connection for back and right foot disabilities, has not been received.  As such, the RO's August and December 2008 rating decision remain final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen any of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Board notes that a December 2009 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  Moreover, the December 2009 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his back and right foot disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In regards to the hearing, the Veteran once again repeated conventions made in prior rating actions.  He has supplied no material evidence to reopen his claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, although not required (since the new and material claims have not been reopened), relevant VA examinations and opinions were obtained in November 2008 and June 2010, which unfortunately, only provided additional evidence against these claims.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough orthopedic and skin diseases examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  Hence, the Board finds that the numerous VA medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Reopening of the claims of entitlement to service connection for back and right foot disabilities is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


